United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3051
                                   ___________

Katherine W. Metzger, Trustee          *
of The Katherine W. Metzger            *
Revocable Trust,                       *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Village of Cedar Creek,                *
Nebraska; Robert Fuxa,                 *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: March 8, 2004
                                Filed: June 8, 2004
                                 ___________

Before RILEY, MCMILLIAN, and MELLOY, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

      Katherine W. Metzger (Metzger) filed a complaint alleging a conspiracy by the
Village of Cedar Creek, Nebraska (Cedar Creek), and Robert Fuxa (Fuxa) to
construct an earthen levee along Turkey Creek. Turkey Creek divides Metzger’s and
Fuxa’s properties. Metzger claims the levee violates federal regulations promulgated
by the Federal Emergency Management Agency (FEMA) and adopted by Cedar
Creek. The district court1 dismissed without prejudice the complaint for lack of
subject matter jurisdiction and for failure to state a claim upon which relief can be
granted. Metzger appeals, and we affirm.

      Metzger owns a 329-acre farm in Cedar Creek. Fuxa develops land and owns
approximately sixty acres adjacent to Metzger’s farm. In 1998, Fuxa constructed an
earthen levee along his side of Turkey Creek, purportedly with the consent of Cedar
Creek. On July 6, 1999, Metzger demanded Fuxa remove the levee, and, on October
25, 1999, Metzger demanded Cedar Creek require Fuxa to remove the levee.
Beginning in 2000, the Nebraska Natural Resources Commission and FEMA
demanded immediate removal of the levee. Despite these demands, neither Fuxa nor
Cedar Creek removed the levee. Since August 2002, heavy rains have caused
flooding on Metzger’s property allegedly due to the levee’s diversion of water,
damaging many acres of Metzger’s farmland.

       Metzger filed a lawsuit against Cedar Creek and Fuxa, alleging they conspired
to take her property without just compensation in violation of (1) the Fifth and
Fourteenth Amendments to the United States Constitution; (2) Article I, Section 21
of the Nebraska Constitution; and (3) common law. Cedar Creek and Fuxa moved
for dismissal pursuant to Federal Rule of Civil Procedure 12(b)(1), for lack of subject
matter jurisdiction, and Rule 12(b)(6), for failure to state a claim upon which relief
can be granted, arguing Metzger’s claims are not ripe under the Supreme Court’s
ruling in Williamson County Regional Planning Commission v. Hamilton Bank of
Johnson City, 473 U.S. 172 (1985). The district court ruled Metzger’s claims were
not ripe under Williamson, and, thus, the district court lacked subject matter
jurisdiction over the claims, because Metzger failed to allege she had pursued and
exhausted her administrative remedies for just compensation under state law. The


      1
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.

                                         -2-
district court also found a constitutional violation had not yet occurred upon which
relief can be granted. The district court dismissed Metzger’s complaint without
prejudice.

       Metzger appeals the dismissal of her complaint, contending the district court
erred in ruling it lacked jurisdiction over her claims because she failed to first avail
herself of remedies provided under state law. Metzger also argues the district court
erred in ruling she failed to state viable due process and equal protection claims. We
review de novo a district court’s dismissal based on a lack of subject matter
jurisdiction, Hansen v. United States, 248 F.3d 761, 763 (8th Cir. 2001), as well as
a dismissal based on a failure to state a claim upon which relief can be granted,
Eckelkamp v. Beste, 315 F.3d 863, 870 (8th Cir. 2002).

       Having reviewed Metzger’s complaint, we conclude the district court correctly
determined Williamson controls and requires Metzger to obtain a final decision by
the state administrative entity charged with implementing the applicable regulations,
or by the appropriate state court action, before her claims are ripe for adjudication.
See Williamson, 473 U.S. at 186 (concluding a takings claim was not ripe because the
claimant had not “obtained a final decision regarding the application of the zoning
ordinance and subdivision regulations”). Metzger may seek compensation for a
taking under several Nebraska procedures: the Political Subdivisions Tort Claims Act
(Neb. Rev. Stat. §§ 13-901 through 13-926); a statutory inverse condemnation action
(Neb. Rev. Stat. §§ 76-701 through 76-726); and a constitutional action for inverse
condemnation (Neb. Const., art. I, § 21). Metzger does not allege otherwise.

       Without Metzger pursuing one of these procedures, or some other appropriate
state action, the district court could not determine whether Cedar Creek and Fuxa
denied Metzger just compensation. The Supreme Court in Williamson declared, “if
a State provides an adequate procedure for seeking just compensation, the property
owner cannot claim a violation of the Just Compensation Clause until it has used the

                                          -3-
procedure and been denied just compensation.” Williamson, 473 U.S. at 195.
Without a violation of the Constitution or some federal law, any conspiracy between
Cedar Creek and Fuxa is not actionable.

       Moreover, we reject Metzger’s arguments that she pled equal protection and
due process claims, thereby escaping dismissal based on Williamson. Metzger’s
argument is disingenuous; her complaint clearly did not allege equal protection and
due process claims. The district court properly dismissed her complaint for failure
to state claims upon which relief can be granted. See Kottschade v. City of
Rochester, 319 F.3d 1038, 1042 (8th Cir. 2003) (affirming dismissal of “complaint
for failure to state a claim on the ground that the case is not yet ripe under the
Williamson line of authority”). The district court’s dismissal is without prejudice to
refiling once a final state decision is rendered. At oral argument, Cedar Creek
conceded Metzger’s constitutional claims, including those alleging equal protection
and due process violations, would probably not be barred by our decision here under
either a res judicata or a collateral estoppel theory. We agree.

      We therefore affirm the well-reasoned opinion of the district court and its
dismissal, without prejudice, of the complaint.
                        ____________________________




                                         -4-